COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00359-CV


GAVIN SALDIVAR                                                      APPELLANT

                                         V.

D. EVETTE SALDIVAR                                                   APPELLEE


                                     ------------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                      ----------

      Appellant Gavin Saldivar attempts to appeal from the trial court’s judgment

granting the divorce of Appellant and Appellee D. Evette Saldivar.      The trial

court’s decree was signed July 12, 2010. The motion for new trial was therefore

due August 11, 2010,2 but it was not filed until August 12, 2010. The notice of



      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. R. Civ. P. 329b(a).
appeal was not filed until October 11, 2010.3 On October 15, 2010, because it

appeared that the motion for new trial filed one day after its due date was

untimely,4 and that therefore the notice of appeal was untimely,5 depriving this

court of jurisdiction,6 we notified Appellant in writing of our concern and

requested that he advise us within ten days whether he had mailed his motion for

new trial on or before its due date. We stated in the letter that we would dismiss

the appeal for want of jurisdiction if we determined that the appeal was not timely

perfected. Appellant did not respond.

      Accordingly, because his motion for new trial was filed one day late, it did

not extend Appellant’s deadline for filing his notice of appeal.7 His notice of

appeal therefore remained due August 11, 2010,8 but it was not filed until




      3
       See Tex. R. App. P. 26.1(a)(1) (providing that notice of appeal is generally
due within thirty days after judgment is signed but that a timely filed motion for
new trial extends the filing deadline to within ninety days after the judgment is
signed).
      4
       See Tex. R. Civ. P. 329b(a).
      5
       See Tex. R. App. P. 26.1(a)(1).
      6
        See Tex. R. App. P. 25.1, 26.1 (providing together that appellate court has
jurisdiction over timely filed notice of appeal).
      7
       See Tex. R. App. P. 26.1(a)(1).
      8
       See Tex. R. App. P. 26.1.


                                         2
October 11, 2010. Because the notice of appeal was untimely, 9 we dismiss this

appeal for want of jurisdiction.10


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: November 18, 2010




      9
       See id.
      10
          See Tex. R. App. P. 42.3(a), 43.2(f).


                                          3